IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-20320
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LEONIDAS HERRERA,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-0964
                          (CR-H-93-0039-5)
                        - - - - - - - - - -
                         (October 19, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit
Judges.

PER CURIAM:*

     Leonidas Herrera appeals the district court's summary denial

of his motion to vacate, correct, or set aside his sentence under

28 U.S.C. § 2255.   He contends that the district court erred in

denying a two-point reduction for acceptance of responsibility.

"A district court's technical application of the Guidelines does

not give rise to a constitutional issue."     United States v.


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-20320
                                -2-

Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).    Thus, Herrera's

contention that his offense level should have been reduced two

additional levels for acceptance of responsibility is not

cognizable in a § 2255 motion.     See United States v. Perez, 952
F.2d 908, 910 (5th Cir. 1992).

     For the first time on appeal, Herrera contends that the

district court violated his Fifth Amendment right against self-

incrimination in that the court construed his exercise of his

Fifth Amendment right as a failure to accept responsibility.      We

need not address issues not considered by the district court.

"[I]ssues raised for the first time on appeal are not reviewable

by this court unless they involve purely legal questions and

failure to consider them would result in manifest injustice."

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991) (internal

quotation and citation omitted).    Failure to consider this issue

would not result in manifest injustice.    We have rejected the

argument that an earlier version of § 3E1.1 violated the

defendant's right against self-incrimination by requiring the

defendant to accept responsibility for uncharged criminal

conduct.   United States v. Mourning, 914 F.2d 699, 707 (5th Cir.

1990) (superseded in other part by statute).

     AFFIRMED.